DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/20 and 4/29/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first conductive connection member c1 and the ground so as to ground the first antenna radiation pattern. 
Claims 17-20 are rejecting for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable electronic device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Jeon” (US 2018/0288203). 
Regarding claim 1, Jeon discloses an electronic device (Figs. 4-7) comprising: 
a housing including a first plate disposed to be oriented in a first direction, a second plate disposed to be oriented in a second direction opposite the first direction, and a side member surrounding a space between the first plate and the second plate and coupled to or integrally formed with the second plate; a display visible through at least part of the first plate; a printed circuit board (PCB) disposed in the space and including a ground; a first conductive pattern disposed between the PCB and the second plate and including a first portion and a second portion spaced apart from the first 
Jeon fails to expressly teach a first conductive path electrically connecting the first portion and the RF communication circuit; a second conductive path electrically connecting the second portion and a first position of the ground; a third conductive path electrically connecting the first portion and a second position of the ground; and a fourth conductive path electrically connecting the first portion and a third position of the ground.
However, Jeon discloses a third conductive pattern 630 may include a third access member 631 to be electrically connected with a first access member 531 when a structure 621 is mounted in a PCB 520, and the third conductive pattern 630 may be electrically connected with a first conductive pattern 530, and may be formed in the shape of an antenna radiator, such as a PIFA, operating in a first frequency band, and the third conductive pattern 630 may include a sub pattern 6301 for generating an additional resonance with the first conductive pattern 530 formed in the PCB 520; and a fourth conductive pattern 640 may include a fourth access member 64! to be electrically connected with a second access member 541 when the structure 621 is mounted in the PCB 520, may be electrically connected with a second conductive pattern 540, and may be formed in the shape of an antenna radiator, such as a loop type having an opened portion, operating in a second frequency band (see paragraphs [0133]-[0134} and Figs. 5-6). 
Jeon teaches operation “in multiple frequency bands by reducing performance degradation.” (Abstract)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Jeon’s invention such to include a first conductive path electrically connecting the first portion and the RF communication circuit, a second conductive path electrically connecting the second portion and a first position of the ground, a third conductive path 
 
The additional limitations of claim 2 would be obvious to a skilled artisan considering that
Jeon’s multi-feeding antenna 500 may include a conductive path 550 disposed in the fill-cut region 522 of the PCB 520 to electrically connect the first access member 531 of the first antenna region A1 and the second access member 541 of the second antenna region A2 (see paragraph [0131]).

The additional limitations of claim 3 would be obvious to a skilled artisan considering that a structure antenna 600 which is used as a portion of a multi-feeding antenna 500 may include a third conductive pattern 630 and a fourth conductive pattern 640 which are spaced apart from each other in the structure 621 (see paragraph [0133]).

The additional limitations of claims 4 and 11 would be obvious to a skilled artisan considering that when Jeon’s connection circuit 534 is used as a switching circuit, the open stub 533 may be selectively and electrically connected to the first conductive pattern 530 (see paragraph [0127]).

The additional limitations of claim 5 would be obvious to a skilled artisan considering that Jeon’s first conductive pattern 530 may be electrically connected with the third conductive pattern 630 through the first access member 531 and the third access member 631, and the second conductive pattern 540 may be electrically connected with the fourth conductive pattern 640 through the second access member 541 and the fourth access member 641 (see paragraphs [0139]-[0140]). 


structure of a dielectric material disposed to overlap at least a portion of the PCB on the PCB (see paragraph [0168]).

The additional limitations of claims 7-8 and 12-13 are would be obvious to a skilled artisan
considering that Jeon’s electronic device 300 may include a speaker device 307, an interface connector port 308 to perform a data transmission and reception function by an external device and to receive external power and to charge the electronic device 300, and an ear jack assembly 309 (see paragraph [0111]).

The additional limitations of claims 9-10 and 14 would be obvious to a skilled artisan
considering that Jeon’s multi-feeding antenna 500 may include a first conductive pattern 530 disposed in the first antenna region Al and electrically connected with the wireless communication circuit 560 via a feeding path 5321 formed in the fill-cut region 522, a matching circuit 532 may be mounted on the feeding path 5321, and a first access member 531 may be disposed at one end of the first conductive pattern 530 and may be electrically with a third access member 631 disposed on a third conductive pattern 630 of a structure 621 when the structure 621 is disposed in the PCB 520 (see paragraph [0126]).

The additional feature of claim 15 would be obvious to a skilled artisan considering that
Jeon’s electronic device 300 may include a housing 3001 formed of a conductive member and/or a nonconductive member and may include a first plate 3101, and a second plate 3102 facing
toward a direction opposite the first plate 3101 (see paragraph [0108]).


Allowable Subject Matter
Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, none of the prior art shows, teaches or fairly suggests the features of wherein the second antenna includes: a second antenna radiation pattern including a third portion and a fourth portion spaced apart from the third portion and disposed on the one surface of the rear case; a third conductive connection member disposed between the third portion and the PCB; a fourth conductive connection member disposed between the fourth portion and the PCB; a second power-feeding line electrically connecting the third conductive connection member and the RF communication circuit so as to feed power to the second antenna radiation pattern; a fourth ground line electrically connecting the fourth conductive connection member and the PCB so as to ground the second antenna radiation pattern; and a fifth ground line electrically connecting the third conductive connection member and the PCB so as to ground the second antenna radiation pattern.
Claims 17-20 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo (US 2019/0052292)
Kim (US 2018/0331418)
Kwak (US 2018/0034135)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845